Citation Nr: 0517356	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  00-12 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder, as secondary to the service-connected right eye 
enucleation.

2.  Entitlement to an increased evaluation for right eye 
enucleation, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

This appeal comes before the Board of Veterans Appeals (BVA 
or Board) from March 2000 and February 2001 rating actions 
issued by the Department of Veterans Affairs (VA), Regional 
Office (RO) in Des Moines, Iowa that denied the benefits 
sought on appeal.  The veteran, who had active service from 
December 1989 to March 1992, appealed those decisions to the 
BVA and the case was referred to the Board for appellate 
review.  In December 2003 the Board returned the case to the 
RO for additional development and the case was subsequently 
returned to the Board.


REMAND

The veteran contends that his service-connected right eye 
condition either caused or aggravated his decreased vision of 
the left eye.  He was examined by VA in October 1992.  During 
this examination, he admitted that he had had a retinal 
detachment in the left eye in 1987, prior to his military 
service.  The objective examination showed that he had visual 
acuity in the left eye of 20/15.  The examination of the eye 
was normal except for minimal cupping of the optic nerve and 
attachment of the retina with a high sclera buckle.  
Additional private medical records also show that the veteran 
had injured the left eye prior to service.

The veteran was afforded a VA examination in February 2000.  
He again noted that he had injured his left eye prior to 
enlistment.  Visual acuity of the left eye was 20/20 and the 
objective physical examination was essentially normal.  When 
he testified at his personal hearing at the RO in July 2000, 
he stated his belief that his left eye had been weakened due 
to compensating for the service-connected right eye.  A 
private physician, D.W., stated in August 2000 that the 
veteran's visual acuity was 20/80.  

During his June 2001 personal hearing, the veteran reiterated 
his contentions about eye strain due to the service-connected 
right eye enucleation as being the cause of his left eye 
deterioration.  The case was then remanded by the Board in 
December 2003 in order to determine whether there was any 
relationship between the service-connected right eye and the 
claimed left eye disorder, in accordance with 38 C.F.R. 
§ 3.310 (2004) and Allen v. Brown, 7 Vet. App. 439, 448-49 
(1998) (which held that when aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

The veteran was afforded another VA examination in April 
2004.  Again, his pre-service left eye injury was noted.  The 
examination noted that his corrected visual acuity in the 
left eye was 20/50.  The intraocular pressure by Tono-Pen was 
18.  There were no keratic precipitates.  The lens was clear 
and the fundoscopic examination showed a very pink, healthy 
optic nerve.  The retina was attached.  The macula was 
notable for what appeared to be a central cyst.  There was 
blunted forward light reflex and some RP granularity.  The 
examiner stated that the veteran, over the last year, had 
lost several lines of vision due to unknown etiology.  There 
was no clinical evidence of sympathetic ophthalmia, no 
vitreous cell, and no detectable deep choroidal lesions.  The 
examiner felt it was likely that he had traction in this 
area, which would explain the decreased vision, although 
there was no obvious epiretinal membrane and no Watzki sign.  
The examiner felt that the veteran would benefit from a 
retina evaluation with fluorescin angiography and ocular 
coherence tomography, as well as an evaluation by the low 
vision service.

Significantly, there was no opinion offered as to whether it 
is at least as likely as not that any current left eye 
disorder was caused by, or aggravated by, the veteran's 
service-connected right eye disability, as instructed in the 
December 2003 Board remand.  The Board is obligated by law to 
ensure that the RO complies with its directives. "[A] remand 
by . . . the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders."  In other words, where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, another remand is necessary 
in this case.

The Board will also defer a decision on the issue of 
entitlement to an increased evaluation for the right eye 
enucleation since it is inextricably intertwined with the 
issue of entitlement to service connection for a left eye 
disorder.  According to 38 C.F.R. § 4.84a, Diagnostic Code 
6066, a 40 percent disability evaluation is warranted for 
anatomical loss of one eye, under circumstances where service 
connection is not in effect for impairment of the other eye, 
or where visual impairment in the other eye is 20/40 or 
better.  A higher evaluation for the veteran's right eye 
disability is not possible unless the left eye is also 
service-connected.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The veteran should be afforded an 
ophthalmology examination to ascertain 
the etiology of any left eye disorder 
that may be present, and more 
specifically, whether any such disorder 
is causally or etiologically related to 
the veteran's service connected right eye 
disability.  (In the alternative, the RO 
may return the claims file to the 
examiner who performed the April 2004 VA 
examination for this opinion if that 
examiner is available.)  Any and all 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The examiner is 
requested to offer an opinion as to 
whether any current left eye disorder was 
caused by, or aggravated by, the 
veteran's service-connected right eye 
disability.  In answering, please express 
you answer to this question in terms of 
whether such a relationship is "not 
likely," "at least as likely as not" 
or likely."  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




